COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Joyce Reece and Zachary Pettit
Appellate case number:      01-21-00685-CV
Trial court case number:    2017-49867
Trial court:                281st District Court of Harris County
        Relators, Joyce Reece and Zachary Pettit, have filed a petition for a writ of
mandamus. The Court requests a response to the petition from the real party in interest.
The response, if any, is due to be filed with this Court no later than 20 days of the date
of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ April Farris______
                    Acting individually  Acting for the Court

Date: ___December 23, 2021___